DETAILED ACTION
The communication dated 8/15/2022 has been entered and fully considered.
Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/15/2022 is acknowledged.
Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the flap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang U.S. Publication 2018/0140819 (henceforth referred to as Yang).
As for claim 1, Yang teaches a medical connector (paragraph [0027]; Fig. 1: part 10), equivalent to the claimed device to couple a vascular access device to a medical device, medical connector 10 comprising: a receiving element (paragraph [0027]; Fig. 1: part 20), equivalent to the claimed housing; and a resilient element (paragraph [0027]; Fig. 1: part 40), equivalent to the claimed body, partially disposed within receiving element 20, wherein resilient element 40 comprises a distal end, a proximal end, and a lumen extending through the distal end and the proximal end, wherein the proximal end comprises a connector (paragraph [0031]; Fig. 1), wherein receiving element 20 and resilient element 40 are configured to slide axially towards each other to move medical connector 10 from a retracted position in which the connector is enclosed within receiving element 20 to a projected position in which the connector is exposed proximal to receiving element 20 (paragraphs [0031]-[0032]; Figs. 5-6).
As for claim 2, Yang further teaches that receiving element 20 comprises a moving element (paragraph [0027]; Fig. 1: part 30), equivalent to the claimed flap, wherein when medical connector 10 is in the retracted position, moving element 30 covers the connector, wherein in response to receiving element 20 moving distally from the retracted position, moving element 30 opens (paragraphs [0031]-[0032]; Figs. 5-6).
As for claim 5, Yang further teaches that the distal end of resilient element 40 comprises a luer connector (paragraph [0028]; Fig. 1).
As for claim 8, Yang further teaches that medical connector 10 is configured to lock in the projected position (paragraphs [0031]-[0032]; Figs. 5-6).
As for claim 9, Yang further teaches that in response movement of resilient element 40 proximally beyond the projected position, medical connector 10 is configured to unlock and return to the retracted position (paragraphs [0031]-[0032]; Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Publication 2018/0140819 (henceforth referred to as Yang) in view of Ou-Yang U.S. Publication 2010/0137472 (henceforth referred to as Ou-Yang).
Yang teaches the features as per above. Yang differs from the instant claims in failing to teach that moving element 30 comprises an antimicrobial compound, wherein when medical connector 10 is in the retracted position, the antimicrobial compound contacts the connector.
Ou-Yang, however, teaches use with a similar medical device (paragraph [0015]). Ou-Yang teaches an antimicrobial agent (paragraphs [0022]-[0023]), equivalent to the claimed antimicrobial compound.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving element taught by Yang with the antimicrobial agent taught by Ou-Yang to achieve the predictable result of a medical connector comprising a receiving element comprising a moving element comprising an antimicrobial agent to control of infection and the spread of microbial organisms (Ou-Yang paragraph [0002]).

Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711